Exhibit 10.2

 

Execution

 

SPONSOR SUPPORT AGREEMENT

 

This SPONSOR SUPPORT AGREEMENT, dated as of September 28, 2020 (this
“Agreement”), is entered into by and among Novus Capital Corporation., a
Delaware corporation (“Novus”), AppHarvest, Inc., a Delaware public benefit
corporation (the “Company”), and certain Persons whose names appear on the
signature pages of this Agreement (each, a “Stockholder” and, collectively, the
“Stockholders”), in each case, solely in such Stockholder’s capacity as a
Stockholder (and not in any other capacity).

 

WHEREAS, Novus, ORGA, Inc., a Delaware corporation and wholly owned subsidiary
of Novus (“Merger Sub”), and the Company propose to enter into, simultaneously
herewith, a business combination agreement a copy of which has been made
available to the Stockholders (the “BCA”; terms used but not defined in this
Agreement shall have the meanings ascribed to them in the BCA), which provides,
among other things, that, upon the terms and subject to the conditions thereof,
Merger Sub will be merged with and into the Company (the “Merger”), with the
Company surviving the Merger as a wholly owned subsidiary of Novus; and

 

WHEREAS, as of the date hereof, each Stockholder owns of record and/or
beneficially the number of shares of Novus Common Stock as set forth opposite
such Stockholder’s name on Exhibit A hereto (all such shares of Novus Common
Stock and any shares of Novus Common Stock of which ownership of record or the
power to vote or dispose is hereafter acquired by the Stockholders prior to the
termination of this Agreement being referred to herein as the “Shares”).

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

 

1.            Agreement to Vote. Each Stockholder, by this Agreement, with
respect to its Shares, severally and not jointly, (unless this Agreement shall
have been terminated in accordance with Section 9) hereby agrees to vote (or
cause to be voted), in person or by proxy, at any meeting of the stockholders of
Novus, all of such Stockholder’s Shares held by such Stockholder at such time
(a) in favor of (1) the approval and adoption of the BCA and approval of the
Merger and all other transactions contemplated by the BCA, (2) the approval of
the issuance of Novus Common Stock as contemplated by the BCA and the
Subscription Agreements, (3) the approval and adoption of the second amended and
restated Novus Certificate of Incorporation as set forth on Exhibit E of the
BCA, including the conversion of Novus into a public benefit corporation
contemplated thereby, (4) the approval and adoption of an equity incentive plan,
as set forth in Section 7.01 and Section 7.07 of the BCA, (5)  the approval and
adoption of an employee stock purchase plan, as set forth in Section 7.01 and
Section 7.07 of the BCA and (6) any other action, proposal that the Company and
Novus deem necessary to effect the Transactions (collectively, the “Novus
Proposals”) and (b) against any action, agreement or transaction or proposal
that would reasonably be expected to result in the failure of the Transactions
from being consummated. Each Stockholder acknowledges that a copy of the BCA has
been made available to such Stockholder.

 

2.            Redemption. Unless this Agreement shall have been terminated in
accordance with Section 9, each Stockholder, severally and not jointly, hereby
agrees that such Stockholder shall waive any and all Redemption Rights with
respect to the Novus Proposals and shall not elect to cause Novus to redeem any
Shares beneficially owned or owned of record by such Stockholder in connection
with the Novus Proposals. Each Stockholder hereby waives any and all right,
title, interest or claim of any kind in or to any distribution of the Trust
Account with respect to the shares of Novus Common Stock owned by the
Stockholder.

 



 

 

 

3.            Transfer of Shares. Unless this Agreement shall have been
terminated in accordance with Section 9, each Stockholder, severally and not
jointly, agrees that it shall not (a) sell, assign, transfer (including by
operation of law), pledge, dispose of, permit to exist any material lien with
respect to, or otherwise encumber any of the Shares or otherwise agree to do any
of the foregoing, except to another stockholder of Novus that is a party to this
Agreement and bound by the terms and obligations hereof, (b) deposit any Shares
into a voting trust or enter into a voting agreement or arrangement or grant any
proxy or power of attorney with respect thereto that is inconsistent with this
Agreement or (c) enter into any contract, option or other arrangement or
undertaking with respect to the direct or indirect acquisition or sale,
assignment, transfer (including by operation of law) or other disposition of any
Shares, except as permitted in clause (a) of this Section 3; provided, that the
foregoing shall not prohibit the transfer of the Shares to (i) if Stockholder is
an individual (A) to any affiliate of such Stockholder, member of such
Stockholder’s immediate family, or to a trust for the direct or indirect benefit
of Stockholder or any member of Stockholder’s immediate family, the sole
trustees of which are such Stockholder or any member of such Stockholder’s
immediate family, (B) as a bona fide gift to any charitable organization or
(C) by will, other testamentary document or under the laws of intestacy upon the
death of Stockholder; or (ii) if Stockholder is an entity, any equityholder,
partner, member, or affiliate of Stockholder, or any investment fund or other
entity controlling, controlled by, managed by or under common control with the
Stockholder or affiliates of the Stockholder, but only if, in the case of clause
(i) and (ii), such transferee shall execute this Agreement or a joinder agreeing
to become a party to this Agreement.

 

4.            Exclusivity. Unless this Agreement shall have been terminated in
accordance with Section 9, each Stockholder, severally and not jointly, agrees
not to, and shall cause its Representatives not to, directly or indirectly,
solicit, initiate, continue, or engage in any discussions or negotiations with,
or enter into any agreement with, or encourage or respond to any inquiries or
proposals by, or participate in any negotiations with, or provide any
information to, or commence due diligence with respect to, or otherwise
cooperate in any way, with any person or other entity or “group” within the
meaning of Section 13(d) of the Exchange Act, concerning, relating to, or which
is intended or is reasonably likely to give rise to or result in, a Novus
Business Combination Proposal, as such term is defined in the BCA. Each
Stockholder shall, and shall direct its Representatives to, immediately cease
any and all existing discussions or negotiations with any person conducted
heretofore with respect to any Novus Business Combination Proposal (other than
the transactions contemplated by the BCA) to the extent required by the BCA.

 

5.            Entry into Closing Agreements. Each Stockholder is delivering,
simultaneously herewith, a Stockholder Rights Agreement with Novus, the Company
and the stockholders of the Company. Unless this Agreement shall have been
terminated in accordance with Section 9, each Stockholder, severally and not
jointly, agrees that such Stockholder shall execute and deliver to Novus a copy
of each of the Sponsor Restricted Stock Agreement and the Amended and Restated
Registration Rights Agreement (each in substantially the form attached to the
Merger Agreement) at Closing.

 



 2 

 

 

6.            Loans and Advances. Each Stockholder waives any rights under any
contract or arrangement with Novus to convert all or any portion of any amounts
loaned or advanced to Novus or its subsidiaries at any time prior to or at the
Closing into warrants to purchase shares of Novus Common Stock.

  

7.            Representations and Warranties. Each Stockholder, severally and
not jointly, represents and warrants to Novus as follows:

 

(a)            The execution, delivery and performance by such Stockholder of
this Agreement and the consummation by such Stockholder of the transactions
contemplated hereby do not and will not (i) conflict with or violate any United
States or non-United States statute, law, ordinance, regulation, rule, code,
executive order, injunction, judgment, decree or other order applicable to such
Stockholder, (ii) require any consent, approval or authorization of,
declaration, filing or registration with, or notice to, any person or
Governmental Authority, (iii) result in the creation of any encumbrance on any
Shares (other than under this Agreement, the BCA and the agreements contemplated
by the BCA) or (iv) conflict with or result in a breach of or constitute a
default under any provision of such Stockholder’s governing documents or any
agreement (including any voting agreement or letter agreement with Novus) to
which such Stockholder is a party.

 

(b)            As of the date of this Agreement, such Stockholder owns
exclusively of record and has good and valid title to, and/or owns beneficially,
the Shares set forth opposite the Stockholder’s name on Exhibit A free and clear
of any Liens of any kind, other than pursuant to (i) this Agreement,
(ii) applicable securities laws, (iii) the Novus Organizational Documents,
(iv) the Escrow Agreement dated May 12, 2020 among Novus, the Stockholders and
the Escrow Agent named therein, and (v) the Insider Letter Agreement, as defined
below, to vote in accordance with this Agreement and right, power and authority
to sell, transfer and deliver such Shares, and such Stockholder does not own,
directly or indirectly, any other Shares.

 

(c)            Such Stockholder has the power, authority and capacity to
execute, deliver and perform this Agreement and this Agreement has been duly
authorized, executed and delivered by such Stockholder.

 

(d)            As of the date hereof, there are no outstanding loans or advances
from such Stockholder or their respective Affiliates to Novus or its
subsidiaries.

 

8.            Restricted Share Legend.

 

(a)            Each Stockholder agrees that the Shares shall be subject to the
restrictions set forth herein, including as set forth in Section 3.

 

(b)            Each Stockholder agrees that, in connection with the
Transactions, the Shares, the Restricted Shares (as defined in the Sponsor
Restricted Stock Agreement) and certain shares of the Novus Common Stock subject
to lock-up restrictions pursuant to the Lock-Up Agreement (the “Lock-Up Shares”
and together with the Shares and the Restricted Shares, the “Restricted Sponsor
Shares”) shall, concurrently with the Closing, have the Legend (as defined
below) affixed to them as set forth in this Section 8. The restrictions set
forth pursuant to Section 3 above, the Sponsor Restricted Stock Agreement, and
the Lock-Up Agreement are collectively referred to as the “Transfer
Restrictions”). Each Stockholder acknowledges and agrees that the Restricted
Sponsor Shares shall be subject to the Transfer Restrictions until such Transfer
Restrictions expire in accordance with the terms of this Agreement, the Lock-Up
Agreement, and/or the Sponsor Restricted Stock Agreement, as applicable,
respectively.

 



 3 

 



 

(c)            Legends. The books and records of Novus evidencing the Restricted
Sponsor Shares shall be stamped or otherwise imprinted with a legend (the
“Legend”) in substantially the following form:

 

THE SECURITIES EVIDENCED HEREIN ARE SUBJECT TO RESTRICTIONS ON TRANSFER, AND
CERTAIN OTHER AGREEMENTS, SET FORTH IN THE SPONSOR RESTRICTED STOCK AGREEMENT,
THE LOCK-UP AGREEMENT, AND THE SPONSOR SUPPORT AGREEMENT DATED AS OF SEPTEMBER
28, 2020, BY AND AMONG NOVUS CAPITAL CORPORATION AND THE OTHER PARTIES THERETO.

 

(d)            Procedures Applicable to the Restricted Sponsor Shares. As soon
as practicable, and in any event within two (2) business days after the removal
of the Transfer Restrictions in accordance with this Agreement, the Lock-Up
Agreement and the Sponsor Restricted Stock Agreement, respectively, Novus shall
remove, or cause to be removed, the Legend from the books and records of Novus
evidencing the Restricted Sponsor Shares with respect to which such Transfer
Restrictions have been removed and such shares shall no longer be subject to any
of the terms of this Section 8.

 

9.            Termination. This Agreement and the obligations of the
Stockholders under this Agreement shall automatically terminate upon the
earliest of (a) the Effective Time; (b) the termination of the BCA in accordance
with its terms; and (c) the effective date of a written agreement of the parties
hereto terminating this Agreement. Upon termination of this Agreement, no party
shall have any further obligations or liabilities under this Agreement; provided
that nothing in this Section 9 shall relieve any party of liability for any
willful material breach of this Agreement occurring prior to termination. The
representations and warranties contained in this Agreement and in any
certificate or other writing delivered pursuant hereto shall not survive the
Closing or the termination of this Agreement.

 

10.            Miscellaneous.

  

(a)            Except as otherwise provided herein, all costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the party incurring such costs and expenses, whether or
not the transactions contemplated hereby are consummated.

 

(b)            All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by e-mail or by registered
or certified mail (postage prepaid, return receipt requested) to the respective
parties at the following addresses or e-mail addresses (or at such other address
or email address for a party as shall be specified in a notice given in
accordance with this Section 10(b)):

 

 4 

 



 

If to Novus, to it at:

 

Novus Capital Corporation
8556 Oakmont Lane 

Indianapolis, IN 4626
Attention: Robert J. Laikin, Chairman and Larry M. Paulson, President & CEO
Email: robertjlaikin@gmail.com, larrympaulson@gmail.com

 

with a copy to:

 

Blank Rome LLP
1271 Avenue of the Americas
New York, NY 10020 

Attention: Robert J. Mittman and Kathleen Cunningham
Email: rmittman@blankrome.com; kcunningham@blankrome.com

 

if to the Company:

 

AppHarvest, Inc.
401 W. Main Street, Suite 321
Lexington, KY 40507
Attention: Jonathan Webb, CEO
Email: Jonathan@appharvest.com

 

with a copy to:

 

Cooley LLP
1299 Pennsylvania Avenue, NW, Suite 700
Washington, DC 20004
Attention: Derek O. Colla and David I. Silverman
Email: dcolla@cooley.com; dsilverman@cooley.com

 

If to a Stockholder, to the address or email address set forth for Stockholder
on the signature page hereof.

 

(c)            If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

  

 5 

 





 

(d)            This Agreement, together with the BCA, the Sponsor Restricted
Stock Agreement and the Lock-Up Agreement, contains the entire agreement of the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and undertakings, both written and oral, among the parties, or
any of them, with respect to the subject matter hereof, including the Letter
Agreement (the “Insider Letter Agreement”) entered into in May 2020, between the
Stockholders and Novus and delivered to Novus and the Representative, as defined
therein, to the extent any of the provisions hereof are inconsistent therewith,
it being acknowledged that the Insider Letter Agreement will terminate by its
terms upon the Effective Date and shall continue in full force and effect,
unamended hereby upon the termination of this Agreement pursuant to Section 9
(b) or (c)  hereof. Any term of this Agreement may be amended, modified or
terminated and the observance of any term of this Agreement may be waived
(either generally or in a particular instance, and either retroactively or
prospectively) only with the written consent of (i) the Company, (ii) Novus and
(iii) the holders of a majority of the Shares. No waivers of or exceptions to
any term, condition, or provision of this Agreement, in any one or more
instances, shall be deemed to be or construed as a further or continuing waiver
of any such term, condition, or provision. This Agreement shall not be assigned
(whether pursuant to a merger, by operation of law or otherwise), by any party
without the prior express written consent of Novus and the Company.

 

(e)            Except as set forth below, this Agreement shall be binding upon
and inure solely to the benefit of each party hereto (and Novus’ permitted
assigns), and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement. No Stockholder shall be liable
for the breach by any other Stockholder of this Agreement. The covenants and
obligations of each Stockholder set forth in this Agreement shall be construed
as independent of any other contract between such Stockholder, on the one hand,
and the Company or Novus, on the other hand. The existence of any claim or cause
of action by any such Stockholder against the Company or Novus shall not
constitute a defense to the enforcement of any of such covenants or obligations
against such Stockholder. Nothing in this Agreement shall limit any of the
rights or remedies of Novus or the Company under the BCA, or any of the rights
or remedies of Novus or the Company or any of the obligations such Stockholder
under any agreement between such Stockholder or the Company or any certificate
or instrument executed by such Stockholder in favor of Novus or the Company; and
nothing in the BCA or in any other such agreement, certificate or instrument,
shall limit any of the rights or remedies of the Company or any of the
obligations of such Stockholder under this Agreement.

 

(f)            The parties hereto agree that irreparable damage would occur in
the event any provision of this Agreement was not performed in accordance with
the terms hereof and that the parties shall be entitled to specific performance
of the terms hereof, in addition to any other remedy at law or in equity without
the necessity of proving the inadequacy of money damages as a remedy and without
bond or other security being required, this being in addition to any other
remedy to which they are entitled at law or in equity. Each of the parties
hereto hereby further acknowledges that the existence of any other remedy
contemplated by this Agreement does not diminish the availability of specific
performance of the obligations hereunder or any other injunctive relief. Each
party hereto hereby further agrees that in the event of any action by any other
party for specific performance or injunctive relief, it will not assert that a
remedy at law or other remedy would be adequate or that specific performance or
injunctive relief in respect of such breach or violation should not be available
on the grounds that money damages are adequate or any other grounds.

 

 6 

 

 

(g)            This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware applicable to contracts executed in and
to be performed in that State. All Actions arising out of or relating to this
Agreement shall be heard and determined exclusively in the Delaware Chancery
Court. The parties hereto hereby (i) submit to the exclusive jurisdiction of the
Delaware Chancery Court for the purpose of any Action arising out of or relating
to this Agreement brought by any party hereto, and (ii) irrevocably waive, and
agree not to assert by way of motion, defense, or otherwise, in any such Action,
any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated hereunder may not be enforced in or by any of the above-named
courts.

 

(h)            This Agreement may be executed and delivered (including by
facsimile or portable document format (pdf) transmission) in counterparts, and
by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

(i)            At the request of Novus or the Company, in the case of any
Stockholder, at the request of Novus, in the case of the Company, or at the
request of the Company, in the case of Novus, and without further consideration,
each party shall execute and deliver or cause to be executed and delivered such
additional documents and instruments and take such further action as may be
reasonably necessary to consummate the transactions contemplated by this
Agreement.

 

(j)            This Agreement shall not be effective or binding upon any
Stockholder until such time as the BCA is executed and delivered by the Company,
Novus and Merger Sub.

 

(k)            Each of the parties hereto hereby waives to the fullest extent
permitted by applicable law any right it may have to a trial by jury with
respect to any litigation directly or indirectly arising out of, under or in
connection with this Agreement. Each of the parties hereto (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce that foregoing waiver and (ii) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement and the
transactions contemplated hereby, as applicable, by, among other things, the
mutual waivers and certifications in this Section 10(k)(i).

 

(l)            Stockholder signs this Agreement solely in Stockholder’s capacity
as a holder of Shares of Novus, and not in Stockholder’s capacity as a director,
officer or employee of Novus or in Stockholder’s capacity as a trustee or
fiduciary of any employee benefit plan or trust. Notwithstanding anything herein
to the contrary, nothing herein shall in any way restrict a director or officer
of Novus in the exercise of his or her fiduciary duties as a director or officer
of Novus or in his or her capacity as a trustee or fiduciary of any employee
benefit plan or trust or prevent or be construed to create any obligation on the
part of any director or officer of Novus or any trustee or fiduciary of any
employee benefit plan or trust from taking any action in his or her capacity as
such director, officer, trustee or fiduciary, provided that nothing contained in
this Section 10(l) shall obviate any of the Stockholder’s obligations under
Sections 1, 2, 3, 5 and 6 of this Agreement.

 

 7 

 

 

(m)            Interpretation. The words “hereof,” “herein,” “hereinafter,”
“hereunder,” and “hereto” and words of similar import refer to this Agreement as
a whole and not to any particular section or subsection of this Agreement and
reference to a particular section of this Agreement will include all subsections
thereof, unless, in each case, the context otherwise requires. The definitions
of the terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context shall require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. When a reference is made in
this Agreement to an Exhibit or Schedule, such reference shall be to an
Exhibit or Schedule to this Agreement unless otherwise indicated. When a
reference is made in this Agreement to Sections or subsections, such reference
shall be to a Section or subsection of this Agreement. Unless otherwise
indicated the words “include,” “includes” and “including” when used herein shall
be deemed in each case to be followed by the words “without limitation.”
Reference to the subsidiaries of an entity shall be deemed to include all direct
and indirect subsidiaries of such entity. The word “or” shall be disjunctive but
not exclusive. References to a particular statute or regulation including all
rules and regulations thereunder and any predecessor or successor statute, rule,
or regulation, in each case as amended or otherwise modified from time to time.
All references to currency amounts in this Agreement shall mean United States
dollars.

 

[Signature Page Follows]

 



 8 

 





 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  NOVUS CAPITAL CORPORATION               By: /s/ Larry M. Paulson   Name: Larry
M. Paulson   Title: Chief Executive Officer

 

[Signature Page to Sponsor Support Agreement]

 



   

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

  

  APPHARVEST, INC.               By: /s/ Jonathan Webb   Name: Jonathan Webb  
Title: Chief Executive Officer

  

[Signature Page to Sponsor Support Agreement]

 

   

 



  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  STOCKHOLDERS               By: /s/ Robert J. Laikin   Print Name: Robert J.
Laikin               Address:   8556 Oakmont Lane, Indianapolis, IN 46260

 

[Signature Page to Sponsor Support Agreement]

 

   

 

  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  STOCKHOLDERS         Larry M Paulson and Gretchen V Paulson Family Trust dated
Sept 4, 2019, and any amendments thereto               By: /s/ Larry M. Paulson
  Print Name: Larry M. Paulson   Title: Trustee               Address:     PO
Box 675133, Rancho Santa Fe, CA 92067

  

[Signature Page to Sponsor Support Agreement]

 

   

 

  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  STOCKHOLDERS               By: /s/ Heather Goodman   Print Name: Heather
Goodman               Address:   101 Montgomery Street, Suite 2800 , San
Francisco, CA 94104



 

[Signature Page to Sponsor Support Agreement]

 

   

 

  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  STOCKHOLDERS               By: /s/ Alex Laikin   Print Name: Alex Laikin      
        Address:   4525 Dean Martin Drive, Unit 812, Las Vegas, NV 89103

 

[Signature Page to Sponsor Support Agreement]

 

   

 

  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  STOCKHOLDERS               By: /s/ Zak Laikin   Print Name: Zak Laikin        
      Address:   8556 Oakmont Lane, Indianapolis, IN 46260

 

[Signature Page to Sponsor Support Agreement]

 

   

 

  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  STOCKHOLDERS               Hirsch Family Living Trust               By: /s/
Dan Hirsch   Print Name: Dan Hirsch   Title: Trustee         Address:   7366
Baker Lane, Sebastopol, CA 95472

 

[Signature Page to Sponsor Support Agreement]

 

   

 

  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  STOCKHOLDERS             Mons Investments, LLC               By: /s/ Hersch
Klaff   Print Name: Hersch Klaff   Title: Hersch M. Klaff, Manager and Sole
Member of HMK Advisor, LLC as investment advisor for Mons Investments, LLC      
  Address:   c/o Hersch Klaff, 150 Ravine Glade, Glencoe, IL 60022

 

[Signature Page to Sponsor Support Agreement]

 

   

 

  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  STOCKHOLDERS               By: /s/ Joel Hoffman   Print Name: Joel Hoffman    
          Address:   123 Lily Garden Place, Alpharetta GA 30009

 

[Signature Page to Sponsor Support Agreement]

 

   

 

  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  STOCKHOLDERS               Karin Michelle Held Revocable Trust         By: /s/
Karin Held   Print Name: Karin Held   Title: Trustee               Address:    
c/o Andrew Held, 7442 Washington Blvd Indianapolis, IN 46240

 

[Signature Page to Sponsor Support Agreement]

 

   

 

  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  STOCKHOLDERS               By: /s/ Alex Paskoff   Print Name: Alex Paskoff    
          Address:   11509 Willow Ridge Drive, Zionsville, IN 46077

 

[Signature Page to Sponsor Support Agreement]

 

   

 

  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  STOCKHOLDERS               MARIA MARTA R BIRGE REV TR DEC         By: /s/
Marta Rainero Birge   Print Name: Marta Rainero Birge   Title: Mrs.            
  Address:     c/o Tag Birge, 8082 Morningside Drive, Indianapolis, IN 46240

 

[Signature Page to Sponsor Support Agreement]

 

   

 

  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  STOCKHOLDERS               Cliff Holdings LLC         By: /s/ Ryan Levy  
Print Name: Ryan Levy   Title: Authorized Signer               Address:     c/o
Ryan Levy, 1340 S Michigan Ave #104, Chicago IL 60605

 

[Signature Page to Sponsor Support Agreement]

 

   

 

  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  STOCKHOLDERS         By: /s/ Brian C. Pahud   Print Name: Brian C. Pahud      
        Address:   c/o Landmark Properties, Inc.,9333 N. Meridian Street,
Suite 350, Indianapolis, IN 46260

 

[Signature Page to Sponsor Support Agreement]

 

   

 

  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  STOCKHOLDERS               BEA Holdings II, LLC         By: /s/ Bradley A.
Bostic   Print Name: Bradley A. Bostic   Title: Managing Director        
Address:   Attn: Brad Bostic, 6100 Technology Center Drive, Indianapolis, IN
46278

 

[Signature Page to Sponsor Support Agreement]

 

   

 

  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  STOCKHOLDERS               By: /s/ Louis Conforti   Print Name: Louis Conforti
              Address:   4857 South Greenwood Ave, Chicago, IL 60615

 

[Signature Page to Sponsor Support Agreement]

 

   

 

  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  STOCKHOLDERS               New Frontier LLC         By: /s/ Jeff Foster  
Print Name: Jeff Foster   Title: Manager         Address:   C/o Jeff Foster, PO
Box 162625, Austin, TX 78716

 

[Signature Page to Sponsor Support Agreement]

 

   

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

  

  STOCKHOLDERS               By: /s/ Ken Beyer   Print Name: Ken Beyer          
    Address:   30671 Steeplechase Dr, San Juan
Capistrano, CA 92675

 

[Signature Page to Sponsor Support Agreement]

 

   

 

  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  STOCKHOLDERS               Finovus LLC         By: /s/ Steve Fivel   Print
Name: Steve Fivel   Title: Manager         Address:   Attn: Steve Fivel, 312
West North St, Indianapolis, IN 46202

 

[Signature Page to Sponsor Support Agreement]

 

   

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  STOCKHOLDERS         Madnani Living Trust         By: /s/ Sean Madnani   Print
Name: Sean Madnani   Title: Trustee         Address:   2009 Mount Olympus Dr,
Los Angeles, CA 90046

 

[Signature Page to Sponsor Support Agreement]

 

   

 

  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  STOCKHOLDERS               By: /s/ Vincent Donargo   Print Name: Vincent
Donargo               Address:   2002 Stanhope Street, Carmel, IN 46032

 

[Signature Page to Sponsor Support Agreement]

 

   

 

  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  STOCKHOLDERS               Sedd Bond Holdings, LLC         By: /s/ David
Eskenazi   Print Name: David Eskenazi   Title: Managing Member         Address:
  Attn: David Eskenazi, 10689 North Pennsylvania Street, Indianapolis, Indiana
46280

 

[Signature Page to Sponsor Support Agreement]

 

   

 

 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  STOCKHOLDERS               By: /s/ Anne T. Dillon   Print Name: Anne T. Dillon
              Address:   7477 N. Pennsylvania Street, Indianapolis, Indiana
46240

 

[Signature Page to Sponsor Support Agreement]

 

   

 

  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  STOCKHOLDERS               Ethan W. Meyers Trust         By: /s/ Sidney
Eskenazi   Print Name: Sidney Eskenazi   Title: Chief Operating Officer        
Address:   Attn: Sidney Eskenazi, 1860 Pheasant Run Longrove, Illinois 60047

 

[Signature Page to Sponsor Support Agreement]

 

   

 

  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  STOCKHOLDERS               Samantha H. Meyers Trust         By: /s/ Sidney
Eskenazi   Print Name: Sidney Eskenazi   Title: Chief Operating Officer        
Address:     Attn: Sidney Eskenazi, 1860 Pheasant Run, Longrove, Illinois 60047

 

[Signature Page to Sponsor Support Agreement]

 



   

 

 